Citation Nr: 1820977	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2001 to April 2004.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2017 Board Video Conference Hearing.  A transcript of that hearing has been associated with the claims file.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at the March 2017 Board hearing that he is not working and hasn't been able to hold a job in three years due to his mood swings from his service-connected PTSD.  The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is not on appeal and is referred to the RO for the appropriate action.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claims of service connection for tinnitus and entitlement to a TDIU, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Law and Analysis

The Veteran maintains that his tinnitus was caused by exposure to acoustic trauma during his active duty service.

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (a), (d) (2017).

Establishing service connection for a claimed disability generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where the evidence shows the existence of a chronic disability in service or continuity of symptoms after service, the disability shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303 (b); 3.309(a) (2017).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); see, Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)). 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With respect to the first Hickson element, the Veteran testified at the March 2017 Board hearing that his ears rang intermittently after the first time taking gunfire in Iraq and that the ringing continued since then.  The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he has ringing in his ears, albeit intermittently.  See, Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation).  Because tinnitus is observable by a layperson, the Board finds the Veteran's observations both competent and credible evidence of a current disability.  As such, the Veteran has satisfied the first Hickson element.

With regard to the second element of service connection, the Board notes the record clearly demonstrates the Veteran was exposed to loud noises while in the service.

An October 2003 reference audiogram report notes the Veteran is "[r]outinely [n]oise [e]xposed".

In a December 2003 Post-Deployment Health Assessment, the Veteran endorsed being exposed "often" to loud noises and excessive vibration.

The Veteran's DD Form 214 shows the Veteran's specialty was multichannel transmission system operator and maintainer and that he served in Southwest Asia from February 2003 to August 2003.  The Veteran's military personnel record notes the Veteran qualified with the M-16 rifle and hand grenades and participated in firing an M-249 (squad automatic weapon) at a weapons range.  

As stated above, the Veteran testified that while on active duty he was exposed to gunfire and electric generators.  

The Board finds that the record contains credible evidence of in-service traumatic noise exposure.  See, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second Hickson element.

With respect to the third service connection element, the Board notes the Veteran was not afforded a VA examination for tinnitus.  The Board notes that the Veteran's active duty service treatment records are silent for complaints, diagnoses or treatments for hearing loss or tinnitus.  However, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran testified at the March 2017 Board hearing that while on active duty he was exposed to gunfire and electric generators.  The Veteran stated that he was in communications and that when he was wearing headsets they were for listening and not hearing protection.  The veteran stated he was given earplugs but did not use them as he needed to be able to communicate with other people to do his job.
The Veteran then stated that the first time he remembers his ears ringing was the first time he was under fire while in Iraq.  The Veteran then stated that his ears rang intermittently after that incident and they continue to do so.  The Veteran denied exposure to loud noises after leaving the military.  The Veteran stated that it was "one of those things that nobody goes to the doctor" as he felt it was a normal thing and that other people he knew in the army also had ringing in their ears.  The Veteran stated that he didn't see the point of seeking treatment while in service.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the evidence shows that the Veteran was routinely exposed to loud noises while in the service and the Veteran has testified that he first experienced ringing in his ears, albeit intermittent, while deployed in Iraq and continues to experience such intermittent ringing to this day.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

All three Hickson elements of service connection have been satisfied.  As such, there is no need for the Board to consider whether service connection may be presumed based on chronicity or a continuity of symptomatology.  See 38 C.F.R. § 3.303 (b) (2017).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran testified at the March 2017 Board hearing that while on active duty he was a pedestrian when he was run over and dragged by a vehicle.  The veteran also stated that while in the service he was assaulted by eight people and spent three weeks in a hospital.  The Veteran stated that both incidents rendered him unconscious and resulted in concussions.  The Veteran stated that he experienced "regular" headaches almost immediately after the car accident, but because he has "always had headaches", but "nothing that [he could] remember consistently" before entering the service.  The Veteran also stated he began to experience dizziness and memory issues four months before he separated from the service, but didn't seek treatment for them because he thought it was part of his recovery and the "fact that [he] was just wanting to get out."  The Veteran stated he still experiences regular headaches for he which he takes Tylenol and Ibuprofen and sometimes he has to turn off all lights and close his eyes when they get really bad.  The Veteran then stated he has problems with memory and directions and had these problems while in the service.  The veteran states he keeps a notepad with him wherever he goes and uses a GPS when he drives.  The Veteran denied having these problems before he went into the service.  

Based on the Veteran's testimony, it is unclear whether the Veteran's symptoms of headaches, memory impairment, and dizziness are related to the claimed in-service TBI.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed TBI and any residuals thereof.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify any pertinent private treatment records, not previously submitted, regarding his claimed TBI and the incidents that led to it, including any treatment records from when he was in Germany.  The AOJ should undertake appropriate development to obtain any relevant, appropriately identified outstanding private medical treatment records.  All records obtained must be associated with the claims file.

3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo a VA neurological examination to ascertain whether the Veteran has a TBI or residuals of an in-service TBI, to include memory impairment, headaches, and dizziness.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.  The examination report should include a detailed medical history concerning the TBI incident, immediate symptoms, and subsequent symptoms.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the symptoms reported by the Veteran and found on the examination are attributable to an in-service TBI.

The examiner must address the lay statements from the Veteran regarding his claimed disabilities.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


